Case 3:16-md-02738-FLW-LHG Document 13306 Filed 05/12/20 Page 1 of 1 PageID: 109924
                                                                                         Seyfarth Shaw LLP
                                                                                           975 F Street, N.W.
                                                                                  Washington, DC 20004-1454
                                                                                            T (202) 463-2400
                                                                                            F (202) 828-5393

                                                                                         tlocke@seyfarth.com
                                                                                            T (202) 828-5376

                                                                                           www.seyfarth.com


    May 12, 2020

    The Honorable Freda L. Wolfson
    United States District Court for the District of
    New Jersey
    Clarkson S. Fisher Building & U.S.
    Courthouse
    402 East State Street, Room 2020
    Trenton, New Jersey


    Re:     In re: Johnson & Johnson Talcum Powder Products Marketing, Sales Practices
            and Products Liability Litigation, MDL No. 2728

    Dear Judge Wolfson:

          Per your Honor’s instructions during our telephonic status conference on May 6, 2020,
    Defendant Personal Care Products Counsel (“PCPC”) respectfully requests that its Motion for
    Summary Judgment (Dkt. No. 9713) be re-listed on the Court’s docket.

           Plaintiffs’ counsel have agreed to file Plaintiffs’ response to the Motion no later than
    June 8, 2020. PCPC will file its reply no later than June 22, 2020.

                                                       Very truly yours,

                                                       SEYFARTH SHAW LLP

                                                       /s/ Thomas T. Locke

                                                       Thomas T. Locke


    cc:     Counsel of Record through ECF




    63758275v.1
